Judgment unanimously affirmed, without costs. Memorandum: For the reasons stated by Special Term (McLaughlin, J.), the extraordinary relief of prohibition was properly denied and petitioner’s CPLR article 78 proceeding dismissed. Petitioner on appeal argues that the commission exceeded its authority by asking her to respond to questions concerning matters not enumerated in the administrator’s complaints. Inasmuch as she appeared and gave testimony concerning these allegations, this issue has become moot (see Matter of Richter v State Comm. on Judicial Conduct, 85 AD2d 790, mot for lv to app den 56 NY2d 508). (Appeal from judgment of Supreme Court, Erie County, McLaughlin, J. — art 78.) Present — Hancock, Jr., J. P., Callahan, Doerr, Boomer and Moule, JJ.